Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00694-CR

                                     Waymon EZELL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR10974
                         Honorable Melisa Skinner, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 5, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice